                      Case 4:18-cv-07087-DMR Document 9
                                                      3 Filed 11/26/18
                                                              11/21/18 Page 1 of 5
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 Jackie Tabas and Katherine Rosenberg-Wohl, on                       )
behalf of themselves and all others similarly situated,              )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 4:18-cv-7087-DMR
                                                                     )
MoviePass, Inc., Helios and Matheson Analytics Inc.,                 )
 Ted Farnsworth, Stuart Benson, Mitch Lowe, and                      )
                     Does 1-10,                                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Stuart Benson

                                           Helios and Matheson Analytics Inc., 350 Fifth Ave., Ste. 7520, New York, NY 10118
                                           [DOS]



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           David M. Rosenberg-Wohl
                                           Hershenson Rosenberg-Wohl, A Professional Corporation
                                           315 Montgomery St., 8th Fl.
                                           San Francisco, CA 94104

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT ST
                                                                                                ATE
                                                                                                   S DISTR
                                                                                                          IC
                                                                                                            T

                                                                                          Susan Y. Soong
                                                                                          D
                                                                                                                    CO
                                                                                     E
                                                                                   IT




                                                                                                                      UR
                                                                                 UN




                                                                                                                        T
                                                                                 N O RT




                                                                                                                        NI A




Date:             11/26/2018
                                                                                                                     OR
                                                                                   HE




                                                                                                                    IF




                                                                                          N                         L
                                                                                                              Signature of Clerk or Deputy Clerk
                                                                                          R




                                                                                              DI               A
                                                                                                   S T RI T O F C
                                                                                                         C
                      Case 4:18-cv-07087-DMR Document 9
                                                      4 Filed 11/26/18
                                                              11/21/18 Page 2
                                                                            1 of 5
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 Jackie Tabas and Katherine Rosenberg-Wohl, on                       )
behalf of themselves and all others similarly situated,              )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 4:18-cv-7087-DMR
                                                                     )
MoviePass, Inc., Helios and Matheson Analytics Inc.,                 )
 Ted Farnsworth, Stuart Benson, Mitch Lowe, and                      )
                     Does 1-10,                                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ted Farnsworth

                                           Helios and Matheson Analytics Inc., 350 Fifth Ave., Ste. 7520, New York, NY 10118
                                           [DOS]




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           David M. Rosenberg-Wohl
                                           Hershenson Rosenberg-Wohl, A Professional Corporation
                                           315 Montgomery St., 8th Fl.
                                           San Francisco, CA 94104


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                       CLERK OF COURT
                                                                                           ST
                                                                                             ATE
                                                                                                S DISTR
                                                                                                       IC
                                                                                                         T
                                                                                       D
                                                                                                Susan Y. Soong
                                                                                                                 CO
                                                                                  E
                                                                                IT




                                                                                                                   UR
                                                                              UN




                                                                                                                     T
                                                                              N O RT




                                                                                                                      NI A




Date:             11/26/2018
                                                                                                                  OR
                                                                                HE




                                                                                                                 IF




                                                                                       N
                                                                                                                 AL
                                                                                       R




                                                                                           DI
                                                                                                S T RI T O F C
                                                                                                      C                 Signature of Clerk or Deputy Clerk
                      Case 4:18-cv-07087-DMR Document 9
                                                      6 Filed 11/26/18
                                                              11/21/18 Page 3
                                                                            1 of 5
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 Jackie Tabas and Katherine Rosenberg-Wohl, on                        )
behalf of themselves and all others similarly situated,               )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 4:18-cv-7087-DMR
                                                                      )
MoviePass, Inc., Helios and Matheson Analytics Inc.,                  )
 Ted Farnsworth, Stuart Benson, Mitch Lowe, and                       )
                     Does 1-10,                                       )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Mitch Lowe

                                           MoviePass Inc., 175 Varick Street, 6th Fl., New York, NY 10014




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           David M. Rosenberg-Wohl
                                           Hershenson Rosenberg-Wohl, A Professional Corporation
                                           315 Montgomery St., 8th Fl.
                                           San Francisco, CA 94104

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT     ST
                                                                                                    ATE
                                                                                                       S DISTR
                                                                                                              IC
                                                                                                                T
                                                                                              D
                                                                                                                                   Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T
                                                                                     N O RT




                                                                                                                            NI A




Date:             11/26/2018
                                                                                                                         OR
                                                                                       HE




                                                                                                                        IF




                                                                                              N                         L
                                                                                                        Signature of Clerk or Deputy Clerk
                                                                                              R




                                                                                                  DI          A
                                                                                                       S T RI T O F C
                                                                                                             C
                      Case 4:18-cv-07087-DMR Document 9
                                                      5 Filed 11/26/18
                                                              11/21/18 Page 4
                                                                            1 of 5
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 Jackie Tabas and Katherine Rosenberg-Wohl, on                       )
behalf of themselves and all others similarly situated,              )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 4:18-cv-7087-DMR
                                                                     )
MoviePass, Inc., Helios and Matheson Analytics Inc.,                 )
 Ted Farnsworth, Stuart Benson, Mitch Lowe, and                      )
                     Does 1-10,                                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Helios and Matheson Analytics Inc.

                                           Helios and Matheson Analytics Inc., 350 Fifth Ave., Ste. 7520, New York, NY 10118
                                           [DOS]
                                           NY Department of State, One Commerce Plaza, 99 Washington Ave., Albany NY
                                           12231


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           David M. Rosenberg-Wohl
                                           Hershenson Rosenberg-Wohl, A Professional Corporation
                                           315 Montgomery St., 8th Fl.
                                           San Francisco, CA 94104

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT       S DISTR
                                                                                                 ATE       IC
                                                                                               ST            T
                                                                                           D
                                                                                                                              Susan Y. Soong
                                                                                                                     CO
                                                                                       E
                                                                                     IT




                                                                                                                       UR
                                                                                   UN




                                                                                                                         T




Date:
                                                                                  N O RT




                                                                                                                       NI A




                  11/26/2018
                                                                                                                      OR
                                                                                    HE




                                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                                     IF




                                                                                           N
                                                                                                              AL
                                                                                           R




                                                                                               DI
                                                                                                    S T RI T O F C
                                                                                                          C
                      Case 4:18-cv-07087-DMR Document 9
                                                      7 Filed 11/26/18
                                                              11/21/18 Page 5
                                                                            1 of 5
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 Jackie Tabas and Katherine Rosenberg-Wohl, on                      )
behalf of themselves and all others similarly situated,             )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 4:18-cv-7087-DMR
                                                                    )
MoviePass, Inc., Helios and Matheson Analytics Inc.,                )
 Ted Farnsworth, Stuart Benson, Mitch Lowe, and                     )
                     Does 1-10,                                     )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MoviePass, Inc.

                                           Stacy Spikes, 175 Varick Street, 6th Fl., New York, NY 10014 [DOS]
                                           NY Dept. of State, One Commerce Plaza, 99 Washington Ave., Albany, NY 12231

                                           CT Corporation System, 111 Eighth Ave., New York, NY 10011 [Reg.Agent]


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           David M. Rosenberg-Wohl
                                           Hershenson Rosenberg-Wohl, A Professional Corporation
                                           315 Montgomery St., 8th Fl.
                                           San Francisco, CA 94104

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT   ST
                                                                                                 ATE
                                                                                                    S DISTR
                                                                                                           IC
                                                                                                             T

                                                                                           Susan Y. Soong
                                                                                           D
                                                                                                                     CO
                                                                                      E
                                                                                    IT




                                                                                                                       UR
                                                                                  UN




                                                                                                                         T
                                                                                  N O RT




                                                                                                                          NI A




Date:             11/26/2018
                                                                                                                      OR
                                                                                    HE




                                                                                                                     IF




                                                                                           N
                                                                                                                     AL
                                                                                           R




                                                                                               DI
                                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                    S T RI T O F C
                                                                                                          C
